EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Allowable Subject matter
	Claims 1-20 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: 
   Harrant et al., U.S. Patent Application Publication No. 2016/0109868, teaches, a load driver circuit including a power supply circuit as a switching circuit which can be coupled to a load.  The switching circuit is configured to supply electrical power to the load and to switch a load current in accordance with at least one control signal. The load driver circuit further includes a measurement circuit. The measurement circuit may be composed of a single measurement resistor (see also FIG. 3) for measuring the load current.   The measurement circuit is configured to measure, during operation of the load, at least one operation parameter represent(s) the operational state of the load that includes load current, operation voltage, voltage or current gradients, etc.  The load driver circuit further includes a signal processing circuit that receives measured operation parameter(s) and is configured to estimate one or more model parameters that 
Further Harrant discloses the switching / power supply circuit controlled by a control circuit to dynamically adjust the load current being supplied based on the estimated / model parameters [0022; 0024; Fig.2; Fig.5], i.e controlling the power supply to change the source current based on deviation with the measured operation and simulated model parameters.
Luo et al., U.S. Patent Application Publication No.2013/0096589, teaches,  a controller comparing an internal current and the load electrical current of the digital power supply control microchip and determines a corresponding adjusted resistance according to a difference between the internal current and the load current and changes a current resistance of the digital potentiometer to make the internal current consistent with the load current [0013-0014; 0017], i.e. a controller changing the resistance  value of a  digital power supply based on the current comparison.






Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GAYATHRI SAMPATH/           Examiner, Art Unit 2187            

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187